Exhibit 10.2

COMCAST CORPORATION

2002 RESTRICTED STOCK PLAN

(As Amended And Restated, Effective March 24, 2008)

 

1. BACKGROUND AND PURPOSE

(a) Amendment and Restatement of Plan. COMCAST CORPORATION, a Pennsylvania
corporation, hereby amends and restates the Comcast Corporation 2002 Restricted
Stock Plan (the “Plan”), effective March 24, 2008. The purpose of the Plan is to
promote the ability of Comcast Corporation to recruit and retain employees and
enhance the growth and profitability of Comcast Corporation by providing the
incentive of long-term awards for continued employment and the attainment of
performance objectives.

(b) Purpose of the Amendment; Credits Affected. The Plan was previously amended
and restated, effective January 1, 2005 in order (i) to preserve the favorable
tax treatment available to amounts deferred pursuant to the Plan before
January 1, 2005 and the earnings credited in respect of such amounts (each a
“Grandfathered Amount”) in light of the enactment of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) as part of the American
Jobs Creation Act of 2004, and the issuance of various Notices, Announcements,
Proposed Regulations and Final Regulations thereunder (collectively, “Section
409A”), and (ii) with respect to all other amounts eligible to be deferred under
the Plan, to comply with the requirements of Section 409A. Except as provided in
Paragraph 8(i)(iii) of the Plan, Grandfathered Amounts will continue to be
subject to the terms and conditions of the Plan as in effect prior to January 1,
2005. All amounts eligible to be deferred under the Plan other than
Grandfathered Amounts will be subject to the terms of this amendment and
restatement of the Plan and Section 409A.

(c) Reservation of Right to Amend to Comply with Section 409A. In addition to
the powers reserved to the Board and the Committee under Paragraph 14 of the
Plan, the Board and the Committee reserve the right to amend the Plan, either
retroactively or prospectively, in whatever respect is required to achieve and
maintain compliance with the requirements of the Section 409A.

(d) Deferral Provisions of Plan Unfunded and Limited to Select Group of
Management or Highly Compensated Employees. Deferral Eligible Grantees and
Non-Employee Directors may elect to defer the receipt of Restricted Stock and
Restricted Stock Units as provided in Paragraph 8. The deferral provisions of
Paragraph 8 and the other provisions of the Plan relating to the deferral of
Restricted Stock and Restricted Stock Units are unfunded and maintained
primarily for the purpose of providing a select group of management or highly
compensated employees the opportunity to defer the receipt of compensation
otherwise payable to such eligible employees in accordance with the terms of the
Plan.



--------------------------------------------------------------------------------

2. DEFINITIONS

(a) “Acceleration Election” means a written election on a form provided by the
Committee, pursuant to which a Deceased Grantee’s Successor-in-Interest or a
Disabled Grantee elects to accelerate the distribution date of Shares issuable
with respect to Restricted Stock and/or Restricted Stock Units.

(b) “Account” means unfunded bookkeeping accounts established pursuant to
Paragraph 8(h) and maintained by the Committee in the names of the respective
Grantees (i) to which Deferred Stock Units are deemed credited and (ii) to which
an amount equal to the Fair Market Value of Deferred Stock Units with respect to
which a Diversification Election has been made and interest thereon are deemed
credited, reduced by distributions in accordance with the Plan.

(c) “Active Grantee” means each Grantee who is actively employed by a
Participating Company.

(d) “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(e) “Annual Rate of Pay” means, as of any date, an employee’s annualized base
pay rate. An employee’s Annual Rate of Pay shall not include sales commissions
or other similar payments or awards.

(f) “Applicable Interest Rate” means:

 

 

(i)

Except as otherwise provided in Paragraph 2(f)(ii), the Applicable Interest Rate
means the interest rate that, when compounded annually pursuant to rules
established by the Committee from time to time, is mathematically equivalent to
8% per annum, compounded annually, or such other interest rate established by
the Committee from time to time. The effective date of any reduction in the
Applicable Interest Rate shall not precede the later of: (A) the 30th day
following the date of the Committee’s action to establish a reduced rate; or
(B) the lapse of 24 full calendar months from the date of the most recent
adjustment of the Applicable Interest Rate by the Committee.

 

  (ii)

Effective for the period extending from a Grantee’s employment termination date
to the date the Grantee’s Account is distributed in full, the Committee, in its
sole and absolute discretion, may designate the term “Applicable Interest Rate”
for such Grantee’s Account to mean the lesser of: (A) the rate in effect under

 

-2-



--------------------------------------------------------------------------------

 

Paragraph 2(f)(i) or (B) the interest rate that, when compounded annually
pursuant to rules established by the Committee from time to time, is
mathematically equivalent to the Prime Rate plus one percent, compounded
annually as of the last day of the calendar year. Notwithstanding the foregoing,
the Committee may delegate its authority to determine the Applicable Interest
Rate under this Paragraph 2(f)(ii) to an officer of the Company or committee of
two or more officers of the Company.

(g) “AT&T Broadband Transaction” means the acquisition of AT&T Broadband Corp.
(now known as Comcast Cable Communications Holdings, Inc.) by the Company.

(h) “Award” means an award of Restricted Stock or Restricted Stock Units granted
under the Plan.

(i) “Board” means the Board of Directors of the Company.

(j) “Change of Control” means:

 

  (i) For all purposes of the Plan other than Paragraph 8, any transaction or
series of transactions as a result of which any Person who was a Third Party
immediately before such transaction or series of transactions owns
then-outstanding securities of the Company such that such Person has the ability
to direct the management of the Company, as determined by the Board in its
discretion. The Board may also determine that a Change of Control shall occur
upon the completion of one or more proposed transactions. The Board’s
determination shall be final and binding.

 

  (ii) For purposes of Paragraph 8, any transaction or series of transactions
that constitutes a change in the ownership or effective control or a change in
the ownership of a substantial portion of the assets of the Company, within the
meaning of Section 409A.

(k) “Code” means the Internal Revenue Code of 1986, as amended.

(l) “Comcast Plan” means any restricted stock, restricted stock unit, stock
bonus, stock option or other compensation plan, program or arrangement
established or maintained by the Company or an Affiliate, including but not
limited to this Plan, the Comcast Corporation 2003 Stock Option Plan, the
Comcast Corporation 2002 Stock Option Plan, the Comcast Corporation 1996 Stock
Option Plan, Comcast Corporation 1987 Stock Option Plan and the Comcast
Corporation 2002 Deferred Stock Option Plan.

(m) “Committee” means the Compensation Committee of the Board.

(n) “Common Stock” means Class A Common Stock, par value $0.01, of the Company.

 

-3-



--------------------------------------------------------------------------------

(o) “Company” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(p) “Company Stock Fund” means a hypothetical investment fund pursuant to which
Deferred Stock Units are credited with respect to a portion of an Award subject
to an Election, and thereafter until (i) the date of distribution or (ii) the
effective date of a Diversification Election, to the extent a Diversification
Election applies to such Deferred Stock Units, as applicable. The portion of a
Grantee’s Account deemed invested in the Company Stock Fund shall be treated as
if such portion of the Account were invested in hypothetical shares of Common
Stock or Special Common Stock otherwise deliverable as Shares upon the Vesting
Date associated with Restricted Stock or Restricted Stock Units, and all
dividends and other distributions paid with respect to Common Stock or Special
Common Stock were held uninvested in cash and credited with interest at the
Applicable Interest Rate as of the next succeeding December 31 (to the extent
the Account continues to be deemed credited in the form of Deferred Stock Units
through such December 31).

(q) “Date of Grant” means the date on which an Award is granted.

(r) “Deceased Grantee” means:

 

  (i) A Grantee whose employment by a Participating Company is terminated by
death; or

 

  (ii) A Grantee who dies following termination of employment by a Participating
Company.

(s) “Deferral Eligible Employee” means:

 

  (i) An Eligible Employee whose Annual Rate of Pay is $200,000 or more as of
both: (i) the date on which an Initial Election is filed with the Committee; and
(ii) the first day of the calendar year in which such Initial Election filed.

 

  (ii) An Eligible Employee whose Annual Rate of Pay is $125,000 as of each of:
(A) June 30, 2002; (B) the date on which an Initial Election is filed with the
Committee; and (C) the first day of each calendar year beginning after
December 31, 2002.

 

  (iii) Each New Key Employee.

 

  (iv) Each other employee of a Participating Company who is designated by the
Committee, in its sole and absolute discretion, as a Deferral Eligible Employee.

(t) “Deferred Stock Units” means the number of hypothetical Shares subject to an
Election.

 

-4-



--------------------------------------------------------------------------------

(u) “Disability” means:

 

  (i) An individual’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or

 

  (ii) Circumstances under which, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
individual is receiving income replacement benefits for a period of not less
than three months under an accident or health plan covering employees of the
individual’s employer.

(v) “Disabled Grantee” means:

 

  (i) A Grantee whose employment by a Participating Company is terminated by
reason of Disability;

 

  (ii) The duly-appointed legal guardian of an individual described in Paragraph
2(v)(i) acting on behalf of such individual.

(w) “Diversification Election” means a Grantee’s election to have a portion of
the Grantee’s Account credited in the form of Deferred Stock Units and
attributable to any grant of Restricted Stock or Restricted Stock Units deemed
liquidated and credited thereafter under the Income Fund, as provided in
Paragraph 8(k).

(x) “Election” means, as applicable, an Initial Election, a Subsequent Election,
or an Acceleration Election.

(y) “Eligible Employee” means an employee of a Participating Company, as
determined by the Committee.

(z) “Fair Market Value” means:

 

  (i) If Shares are listed on a stock exchange, Fair Market Value shall be
determined based on the last reported sale price of a Share on the principal
exchange on which Shares are listed on the date of determination, or if such
date is not a trading day, the next trading date.

 

  (ii) If Shares are not so listed, but trades of Shares are reported on the
Nasdaq National Market, Fair Market Value shall be determined based on the last
quoted sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.

 

-5-



--------------------------------------------------------------------------------

  (iii) If Shares are not so listed nor trades of Shares so reported, Fair
Market Value shall be determined by the Committee in good faith.

(aa) “Grandfathered Amount” means amounts described in Paragraph 1(b) that were
deferred under the Plan and that were earned and vested before January 1, 2005.

(bb) “Grantee” means an Eligible Employee or Non-Employee Director who is
granted an Award.

(cc) “Hardship” means an “unforeseeable emergency,” as defined in Section 409A.
The Committee shall determine whether the circumstances of the Grantee
constitute an unforeseeable emergency and thus a Hardship within the meaning of
this Paragraph 2(cc). Following a uniform procedure, the Committee’s
determination shall consider any facts or conditions deemed necessary or
advisable by the Committee, and the Grantee shall be required to submit any
evidence of the Grantee’s circumstances that the Committee requires. The
determination as to whether the Grantee’s circumstances are a case of Hardship
shall be based on the facts of each case; provided however, that all
determinations as to Hardship shall be uniformly and consistently made according
to the provisions of this Paragraph 2(cc) for all Grantees in similar
circumstances.

(dd) “Income Fund” means a hypothetical investment fund pursuant to which an
amount equal to the Fair Market Value of Deferred Stock Units subject to a
Diversification Election is credited as of the effective date of such
Diversification Election and as to which interest is credited thereafter until
the date of distribution at the Applicable Interest Rate.

(ee) “Initial Election” means a written election on a form provided by the
Committee, pursuant to which a Grantee: (i) elects, within the time or times
specified in Paragraph 8(a), to defer the distribution date of Shares issuable
with respect to Restricted Stock or Restricted Stock Units; and (ii) designates
the distribution date of such Shares.

(ff) “New Key Employee” means each employee of a Participating Company who:
(i) becomes an employee of a Participating Company and has an Annual Rate of Pay
of $200,000 or more as of his employment commencement date; or (ii) has an
Annual Rate of Pay that is increased to $200,000 or more and who, immediately
preceding such increase, was not a Deferral Eligible Employee.

(gg) “Non-Employee Director” means an individual who is a member of the Board,
and who is not an employee of the Company, including an individual who is a
member of the Board and who previously was an employee of the Company.

(hh) “Normal Retirement” means a Grantee’s termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time.

(ii) “Other Available Shares” means, as of any date, the sum of:

 

  (i) The total number of Shares owned by a Grantee that were not acquired by
such Grantee pursuant to a Comcast Plan or otherwise in connection with the
performance of services to the Company or an Affiliate; plus

 

-6-



--------------------------------------------------------------------------------

  (ii) The excess, if any of:

 

  (1) The total number of Shares owned by a Grantee other than the Shares
described in Paragraph 2(ii)(i); over

 

  (2) The sum of:

(A) The number of such Shares owned by such Grantee for less than six months;
plus

(B) The number of such Shares owned by such Grantee that has, within the
preceding six months, been the subject of a withholding certification pursuant
to Paragraph 9(c)(ii) or any similar withholding certification under any other
Comcast Plan; plus

(C) The number of such Shares owned by such Grantee that has, within the
preceding six months, been received in exchange for Shares surrendered as
payment, in full or in part, or as to which ownership was attested to as
payment, in full or in part, of the exercise price for an option to purchase any
securities of the Company or an Affiliate of the Company, under any Comcast
Plan, but only to the extent of the number of Shares surrendered or attested to;
plus

(D) The number of such Shares owned by such Grantee as to which evidence of
ownership has, within the preceding six months, been provided to the Company in
connection with the crediting of “Deferred Stock Units” to such Grantee’s
Account under the Comcast Corporation 2002 Deferred Stock Option Plan (as in
effect from time to time).

For purposes of this Paragraph 2(ii), a Share that is subject to an Election
pursuant to Paragraph 8 or a deferral election pursuant to another Comcast Plan
shall not be treated as owned by a Grantee until all conditions to the delivery
of such Share have lapsed. The number of Other Available Shares shall be
determined separately for Common Stock and Special Common Stock. For purposes of
determining the number of Other Available Shares, the term “Shares” shall also
include the securities held by a Grantee immediately before the consummation of
the AT&T Broadband Transaction that became Shares as a result of the AT&T
Broadband Transaction.

(jj) “Participating Company” means the Company and each of the Subsidiary
Companies.

 

-7-



--------------------------------------------------------------------------------

(kk) “Performance-Based Compensation” means “Performance-Based Compensation”
within the meaning of Section 409A.

(ll) “Performance Period” means a period of at least 12 months during which a
Grantee may earn Performance-Based Compensation.

(mm) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(nn) “Plan” means the Comcast Corporation 2002 Restricted Stock Plan, as set
forth herein, and as amended from time to time.

(oo) “Prime Rate” means, for any calendar year, the interest rate that, when
compounded daily pursuant to rules established by the Committee from time to
time, is mathematically equivalent to the prime rate of interest (compounded
annually) as published in the Eastern Edition of The Wall Street Journal on the
last business day preceding the first day of such calendar year, and as adjusted
as of the last business day preceding the first day of each calendar year
beginning thereafter.

(pp) “Restricted Stock” means Shares subject to restrictions as set forth in an
Award.

(qq) “Restricted Stock Unit” means a unit that entitles the Grantee, upon the
Vesting Date set forth in an Award, to receive one Share.

(rr) “Retired Grantee” means a Grantee who has terminated employment pursuant to
a Normal Retirement.

(ss) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

(tt) “Section 16(b) Officer” means an officer of the Company who is subject to
the short-swing profit recapture rules of section 16(b) of the 1934 Act.

(uu) “Share” or “Shares” means:

 

  (i) except as provided in Paragraph 2(uu)(ii), a share or shares of Common
Stock.

 

  (ii) with respect to Awards granted before the consummation of the AT&T
Broadband Transaction as to which a Vesting Date has not occurred, and for
purposes of Paragraphs 2(ii) and 9(c), the term “Share” or “Shares” also means a
share or shares of Special Common Stock.

(vv) “Special Common Stock” means Class A Special Common Stock, par value $0.01,
of the Company.

 

-8-



--------------------------------------------------------------------------------

(ww) “Special Diversification Election” means, with respect to each separate
grant of Restricted Stock or Restricted Stock Units, a Diversification Election
by a Grantee other than a Non-Employee Director to have more than 40 percent of
the Deferred Stock Units credited to such Grantee’s Account in the Company Stock
Fund liquidated and credited thereafter under the Income Fund, as provided in
Paragraph 8(k)(i), if (and to the extent that) it is approved by the Committee
in accordance with Paragraph 8(k)(ii).

(xx) “Subsequent Election” means a written election on a form provided by the
Committee, filed with the Committee in accordance with Paragraph 8(d), pursuant
to which a Grantee: (i) elects, within the time or times specified in Paragraph
8(d), to further defer the distribution date of Shares issuable with respect to
Restricted Stock or Restricted Stock Units; and (ii) designates the distribution
date of such Shares.

(yy) “Subsidiary Companies” means all business entities that, at the time in
question, are subsidiaries of the Company, within the meaning of section 424(f)
of the Code.

(zz) “Successor-in-Interest” means the estate or beneficiary to whom the right
to payment under the Plan shall have passed by will or the laws of descent and
distribution.

(aaa) “Terminating Event” means any of the following events:

 

  (i) the liquidation of the Company; or

 

  (ii) a Change of Control.

(bbb) “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

(ccc) “Vesting Date” means, as applicable: (i) the date on which the
restrictions imposed on a Share of Restricted Stock lapse or (ii) the date on
which the Grantee vests in a Restricted Stock Unit.

(ddd) “1933 Act” means the Securities Act of 1933, as amended.

(eee) “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

3. RIGHTS TO BE GRANTED

Rights that may be granted under the Plan are:

(a) Rights to Restricted Stock which gives the Grantee ownership rights in the
Shares subject to the Award, subject to a substantial risk of forfeiture, as set
forth in Paragraph 7, and to deferred payment, as set forth in Paragraph 8; and

 

-9-



--------------------------------------------------------------------------------

(b) Rights to Restricted Stock Units which give the Grantee the right to receive
Shares upon a Vesting Date, as set forth in Paragraph 7, and to deferred
payment, as set forth in Paragraph 8. The maximum number of Shares subject to
Awards that may be granted to any single individual in any calendar year,
adjusted as provided in Paragraph 10, shall be 1.5 million Shares.

 

4. SHARES SUBJECT TO THE PLAN

(a) Not more than 52.5 million Shares in the aggregate may be issued under the
Plan pursuant to the grant of Awards, subject to adjustment in accordance with
Paragraph 10, provided that subject to the approval of the Company’s
shareholders at the Company’s Annual Meeting of Shareholders to be held in 2008
(the “2008 Annual Meeting”), the number of Shares in the aggregate that may be
issued under the Plan, pursuant to the grant of Awards, subject to adjustment in
accordance with Paragraph 10, shall be increased from 52.5 million to 66.5
million. The Shares issued under the Plan may, at the Company’s option, be
either Shares held in treasury or Shares originally issued for such purpose.

(b) If (i) Restricted Stock or Restricted Stock Units are forfeited pursuant to
the terms of an Award or (ii) with respect to Restricted Stock Units, the
Company withholds Shares to satisfy its minimum tax withholding requirements as
provided in Paragraph 9(c), other Awards may be granted covering the Shares that
were forfeited, or covering the Shares so withheld to satisfy the Company’s
minimum tax withholding requirements, as applicable.

 

5. ADMINISTRATION OF THE PLAN

(a) Administration. The Plan shall be administered by the Committee, provided
that with respect to Awards to Non-Employee Directors, the rules of this
Paragraph 5 shall apply so that all references in this Paragraph 5 to the
Committee shall be treated as references to either the Board or the Committee
acting alone.

(b) Grants. Subject to the express terms and conditions set forth in the Plan,
the Committee shall have the power, from time to time, to:

 

  (i) select those Employees and Non-Employee Directors to whom Awards shall be
granted under the Plan, to determine the number of Shares and/or Restricted
Stock Units, as applicable, to be granted pursuant to each Award, and, pursuant
to the provisions of the Plan, to determine the terms and conditions of each
Award, including the restrictions applicable to such Shares and the conditions
upon which a Vesting Date shall occur; and

 

  (ii) interpret the Plan’s provisions, prescribe, amend and rescind rules and
regulations for the Plan, and make all other determinations necessary or
advisable for the administration of the Plan.

The determination of the Committee in all matters as stated above shall be
conclusive.

 

-10-



--------------------------------------------------------------------------------

(c) Meetings. The Committee shall hold meetings at such times and places as it
may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved in writing by the unanimous consent of the members of
the Committee shall be the valid acts of the Committee.

(d) Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Awards
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 5(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

(e) Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on his part to indemnity from the Company to the fullest extent
provided by applicable law and the Company’ s Articles of Incorporation and
By-laws in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Awards thereunder
in which he may be involved by reason of his being or having been a member of
the Committee, whether or not he continues to be such member of the Committee at
the time of the action, suit or proceeding.

(f) Delegation of Authority.

 

  (i) Named Executive Officers and Section 16(b) Officers. All authority with
respect to the grant, amendment, interpretation and administration of grants and
awards of restricted stock and restricted stock units with respect to any
Eligible Employee who is either (x) a Named Executive Officer (i.e., an officer
who is required to be listed in the Company’s Proxy Statement Compensation
Table) or (y) is a Section 16(b) Officer, is reserved to the Committee.

 

  (ii) Senior Officers and Highly Compensated Employees. The Committee may
delegate to a committee consisting of the Chairman of the Committee and one or
more officers of the Company designated by the Committee, discretion under the
Plan to grant, amend, interpret and administer grants of Restricted Stock and
Restricted Stock Units with respect to any Eligible Employee who (x) holds a
position with Comcast Corporation of Senior Vice President or a position of
higher rank than Senior Vice President or (y) has a base salary of $500,000 or
more.

 

  (iii)

Other Employees. The Committee may delegate to an officer of the Company, or a
committee of two or more officers of the Company, discretion under the Plan to
grant, amend, interpret and

 

-11-



--------------------------------------------------------------------------------

 

administer grants of Restricted Stock and Restricted Stock Units with respect to
any Eligible Employee other than an Eligible Employee described in Paragraph
5(f)(i) or Paragraph 5(f)(ii).

(g) Termination of Delegation of Authority. Any delegation of authority
described in Paragraph 5(f) shall continue in effect until the earliest of:

 

  (i) such time as the Committee shall, in its discretion, revoke such
delegation of authority;

 

  (ii) in the case of delegation under Paragraph 5(f)(ii), the delegate shall
cease to serve as Chairman of the Committee or serve as an employee of the
Company for any reason, as the case may be and in the case of delegation under
Paragraph 5(f)(iii), the delegate shall cease to serve as an employee of the
Company for any reason; or

 

  (iii) the delegate shall notify the Committee that he declines to continue to
exercise such authority.

 

6. ELIGIBILITY

Awards may be granted only to Eligible Employees and Non-Employee Directors.

 

7. RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

The Committee may grant Awards in accordance with the Plan, provided that the
Board or the Committee may grant Awards to Non-Employee Directors authorized by
the Comcast Corporation 2002 Non-Employee Director Compensation Plan, or
otherwise. With respect to Awards to Non-Employee Directors, the rules of this
Paragraph 7 shall apply so that either the Board or the Committee acting alone
shall have all of the authority otherwise reserved in this Paragraph 7 to the
Committee.

The terms and conditions of Awards shall be set forth in writing as determined
from time to time by the Committee, consistent, however, with the following:

(a) Time of Grant. All Awards shall be granted on or before February 25, 2013,
provided that subject to the approval of the Sponsor’s shareholders at the 2008
Annual Meeting, the last day on which Awards may be granted under the Plan shall
be extended from February 25, 2013 to the day before the tenth anniversary of
the 2008 Annual Meeting.

(b) Terms of Awards. The provisions of Awards need not be the same with respect
to each Grantee. No cash or other consideration shall be required to be paid by
the Grantee in exchange for an Award.

(c) Awards and Agreements. Each Grantee shall be provided with an agreement
specifying the terms of an Award. In addition, a certificate shall be issued to

 

-12-



--------------------------------------------------------------------------------

each Grantee in respect of Restricted Shares subject to an Award. Such
certificate shall be registered in the name of the Grantee and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The Company may require that the certificate
evidencing such Restricted Stock be held by the Company until all restrictions
on such Restricted Stock have lapsed.

(d) Restrictions. Subject to the provisions of the Plan and the Award, the
Committee may establish a period commencing with the Date of Grant during which
the Grantee shall not be permitted to sell, transfer, pledge or assign
Restricted Stock awarded under the Plan.

(e) Vesting/Lapse of Restrictions. Subject to the provisions of the Plan and the
Award, a Vesting Date for Restricted Stock or Restricted Stock Units subject to
an Award shall occur at such time or times and on such terms and conditions as
the Committee may determine and as are set forth in the Award; provided,
however, that except as otherwise provided by the Committee, a Vesting Date
shall occur only if the Grantee is an employee of a Participating Company as of
such Vesting Date, and has been an employee of a Participating Company
continuously from the Date of Grant. The Award may provide for Restricted Stock
or Restricted Stock Units to vest in installments, as determined by the
Committee. The Committee may, in its sole discretion, waive, in whole or in
part, any remaining conditions to vesting with respect to such Grantee’s
Restricted Stock or Restricted Stock Units. All references to Shares in Awards
granted before the consummation of the AT&T Broadband Transaction as to which a
Vesting Date has not occurred shall be deemed to be references to Special Common
Stock.

(f) Rights of the Grantee. Grantees may have such rights with respect to Shares
subject to an Award as may be determined by the Committee and set forth in the
Award, including the right to vote such Shares, and the right to receive
dividends paid with respect to such Shares. A Grantee whose Award consists of
Restricted Stock Units shall not have the right to vote or to receive dividend
equivalents with respect to such Restricted Stock Units.

(g) Termination of Grantee’s Employment. A transfer of an Eligible Employee
between two employers, each of which is a Participating Company, shall not be
deemed a termination of employment. In the event that a Grantee terminates
employment with all Participating Companies, all Restricted Shares and/or
Restricted Stock Units as to which a Vesting Date has not occurred shall be
forfeited by the Grantee and deemed canceled by the Company.

(h) Delivery of Shares. For purposes of the Plan, the Company may satisfy its
obligation to deliver Shares issuable under the Plan either by (i) delivery of a
physical certificate for Shares issuable under the Plan or (ii) arranging for
the recording of Grantee’s ownership of Shares issuable under the Plan on a book
entry recordkeeping system maintained on behalf of the Company. Except as
otherwise provided by Paragraph 8, when a Vesting Date occurs with respect to
all or a portion of an Award of Restricted Stock or Restricted Stock Units, the
Company shall notify the Grantee that a Vesting Date has occurred, and shall
deliver to the Grantee (or the Grantee’s Successor-in-Interest)

 

-13-



--------------------------------------------------------------------------------

Shares as to which a Vesting Date has occurred (or in the case of Restricted
Stock Units, the number of Shares represented by such Restricted Stock Units)
without any legend or restrictions (except those that may be imposed by the
Committee, in its sole judgment, under Paragraph 9(a)). The right to payment of
any fractional Shares that may have accrued shall be satisfied in cash, measured
by the product of the fractional amount times the Fair Market Value of a Share
at the Vesting Date, as determined by the Committee.

 

8. DEFERRAL ELECTIONS

A Grantee may elect to defer the receipt of Shares that would otherwise be
issuable with respect to Restricted Stock or Restricted Stock Units as to which
a Vesting Date has occurred, as provided by the Committee in the Award,
consistent, however, with the following:

(a) Initial Election.

 

  (i) Election. Each Grantee who is a Non-Employee Director or a Deferral
Eligible Employee shall have the right to defer the receipt of some or all of
the Shares issuable with respect to Restricted Stock or Restricted Stock Units
as to which a Vesting Date has not yet occurred, by filing an Initial Election
to defer the receipt of such Shares on a form provided by the Committee for this
purpose.

 

 

(ii)

Deadline for Initial Election. No Initial Election to defer the receipt of
Shares issuable with respect to Restricted Stock or Restricted Stock Units that
are not Performance-Based Compensation shall be effective unless it is filed
with the Committee on or before the 30th day following the Date of Grant and 12
or more months in advance of the applicable Vesting Date. No Initial Election to
defer the receipt of Shares issuable with respect to Restricted Stock or
Restricted Stock Units that are Performance-Based Compensation shall be
effective unless it is filed with the Administrator at least six months before
the end of the Performance Period during which such Performance-Based
Compensation may be earned.

(b) Effect of Failure of Vesting Date to Occur. An Election shall be null and
void if a Vesting Date with respect to the Restricted Stock or Restricted Stock
Units does not occur before the distribution date for Shares issuable with
respect to such Restricted Stock or Restricted Stock Units identified in such
Election.

(c) Deferral Period. Except as otherwise provided in Paragraph 8(d), all Shares
issuable with respect to Restricted Stock or Restricted Stock Units that are
subject to an Election shall be delivered to the Grantee (or the Grantee’s
Successor-in-Interest) without any legend or restrictions (except those that may
be imposed by the Committee, in its sole judgment, under Paragraph 9(a)), on the
distribution date for such Shares

 

-14-



--------------------------------------------------------------------------------

designated by the Grantee on the most recently filed Election. Subject to
acceleration or deferral pursuant to Paragraph 8(d) or Paragraph 11, no
distribution may be made earlier than January 2nd of the third calendar year
beginning after the Vesting Date, nor later than January 2nd of the eleventh
calendar year beginning after the Vesting Date. The distribution date may vary
with each separate Election.

(d) Additional Elections. Notwithstanding anything in this Paragraph 8(d) to the
contrary, no Subsequent Election shall be effective until 12 months after the
date on which such Subsequent Election is made.

 

  (i) Each Active Grantee who has previously made an Initial Election to receive
a distribution of part or all of his or her Account, or who, pursuant to this
Paragraph 8(d)(i) has made a Subsequent Election to defer the distribution date
for Shares issuable with respect to Restricted Stock or Restricted Stock Units
for an additional period from the originally-elected distribution date, may
elect to defer the distribution date for a minimum of five and a maximum of ten
additional years from the previously-elected distribution date, by filing a
Subsequent Election with the Committee on or before the close of business at
least one year before the date on which the distribution would otherwise be
made.

 

  (ii) A Deceased Grantee’s Successor-in-Interest may elect to: (A) file a
Subsequent Election to defer the distribution date for the Deceased Grantee’s
Shares issuable with respect to Restricted Stock or Restricted Stock Units for
five additional years from the date payment would otherwise be made; or (B) file
an Acceleration Election to accelerate the distribution date for the Deceased
Grantee’s Shares issuable with respect to Restricted Stock or Restricted Stock
Units from the date payment would otherwise be made to a date that is as soon as
practicable following the Deceased Grantee’s death. A Subsequent Election must
be filed with the Committee at least one year before the date on which the
distribution would otherwise be made, as reflected on the Deceased Grantee’s
last Election. An Acceleration Election pursuant to this Paragraph 8(d)(ii) must
be filed with the Committee as soon as practicable following the Deceased
Grantee’s death, as determined by the Committee.

 

  (iii) A Disabled Grantee may elect to accelerate the distribution date of the
Disabled Grantee’s Shares issuable with respect to Restricted Stock or
Restricted Stock Units from the date payment would otherwise be made to a date
that is as soon as practicable following the date the Disabled Grantee became
disabled. An Acceleration Election pursuant to this Paragraph 8(d)(iii) must be
filed with the Committee as soon as practicable following the Deceased Grantee’s
death, as determined by the Committee.

 

-15-



--------------------------------------------------------------------------------

  (iv) A Retired Grantee may elect to defer the distribution date of the Retired
Grantee’s Shares issuable with respect to Restricted Stock or Restricted Stock
Units for five additional years from the date payment would otherwise be made. A
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on the
Retired Grantee’s last Election.

(e) Discretion to Provide for Distribution in Full Upon or Following a Change of
Control. To the extent permitted by Section 409A, in connection with a Change of
Control, and for the 12-month period following a Change of Control, the
Committee may exercise its discretion to terminate the deferral provisions of
the Plan and, notwithstanding any other provision of the Plan or the terms of
any Initial Election or Subsequent Election, distribute the Account of each
Grantee in full and thereby effect the revocation of any outstanding Initial
Elections or Subsequent Elections.

(f) Hardship. Notwithstanding the terms of an Initial Election or Subsequent
Election, if, at the Grantee’s request, the Committee determines that the
Grantee has incurred a Hardship, the Committee may, in its discretion, authorize
the immediate distribution of all or any portion of the Grantee’s Account.

(g) Other Acceleration Events. To the extent permitted by Section 409A,
notwithstanding the terms of an Initial Election or Subsequent Election,
distribution of all or part of a Grantee’s Account may be made:

 

  (1) To fulfill a domestic relations order (as defined in section 414(p)(1)(B)
of the Code) to the extent permitted by Treasury Regulations section
1.409A-3(j)(4)(ii) or any successor provision of law).

 

  (2) To the extent necessary to comply with laws relating to avoidance of
conflicts of interest, as provided in Treasury Regulation section
1.409A-3(j)(4)(iii) (or any successor provision of law).

 

  (3) To pay employment taxes to the extent permitted by Treasury Regulation
section 1.409A-3(j)(4)(vi) (or any successor provision of law).

 

  (4) In connection with the recognition of income as the result of a failure to
comply with Section 409A, to the extent permitted by Treasury Regulation section
1.409A-3(j)(4)(vii) (or any successor provision of law).

 

  (5) To pay state, local or foreign taxes to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xi) (or any successor provision of law).

 

-16-



--------------------------------------------------------------------------------

  (6) In satisfaction of a debt of a Grantee to a Participating Company where
such debt is incurred in the ordinary course of the service relationship between
the Grantee and the Participating Company, to the extent permitted by Treasury
Regulation section 1.409A-3(j)(4)(xiii) (or any successor provision of law).

 

  (7) In connection with a bona fide dispute as to a Grantee’s right to payment,
to the extent permitted by Treasury Regulation section 1.409A-3(j)(4)(xiv) (or
any successor provision of law).

(h) Book Accounts. An Account shall be established for each Grantee who makes an
Election. Deferred Stock Units shall be credited to the Account as of the date
an Election becomes effective. Each Deferred Stock Unit will represent, as
applicable, either a hypothetical share of Common Stock or a hypothetical share
of Special Common Stock credited to the Account in lieu of delivery of the
Shares to which the Election applies. To the extent an Account is deemed
invested in the Income Fund, the Committee shall credit earnings with respect to
such Account at the Applicable Interest Rate, as further provided in Paragraph
8(h).

(i) Plan-to-Plan Transfers. The Administrator may delegate its authority to
arrange for plan-to-plan transfers as described in this Paragraph 8(i) to an
officer of the Company or committee of two or more officers of the Company.

 

  (i) The Administrator may, with a Grantee’s consent, make such arrangements as
it may deem appropriate to transfer the Company’s obligation to pay benefits
with respect to such Grantee which have not become payable under this Plan, to
another employer, whether through a deferred compensation plan, program or
arrangement sponsored by such other employer or otherwise, or to another
deferred compensation plan, program or arrangement sponsored by the Company or
an Affiliate. Following the completion of such transfer, with respect to the
benefit transferred, the Grantee shall have no further right to payment under
this Plan.

 

  (ii) The Administrator may, with a Grantee’s consent, make such arrangements
as it may deem appropriate to assume another employer’s obligation to pay
benefits with respect to such Grantee which have not become payable under the
deferred compensation plan, program or arrangement under which such future right
to payment arose, to the Plan, or to assume a future payment obligation of the
Company or an Affiliate under another plan, program or arrangement sponsored by
the Company or an Affiliate. Upon the completion of the Plan’s assumption of
such payment obligation, the Administrator shall establish an Account for such
Grantee, and the Account shall be subject to the rules of this Plan, as in
effect from time to time.

 

-17-



--------------------------------------------------------------------------------

(iii) Pursuant to rules established under Section 409A relating to certain
“Transition Elections,” to the extent provided by the Committee or its delegate,
a Grantee may:

 

  (1) On or before December 31, 2007, (A) with respect to all or any portion of
his or her Grandfathered Amount that is scheduled to commence to be distributed
under the Plan after December 31, 2007, and (B) with respect to any other amount
credited to a Grantee’s Account that is scheduled to commence to be distributed
under the Plan after December 31, 2007, make new payment elections as to the
form and timing of payment of such amounts as may be permitted under this Plan,
provided that (C) commencement of any distribution under such new payment
election may not occur before January 1, 2008 and (D) with respect to any
Grandfathered Amount, following the completion of such new payment election,
such amounts shall not be treated as a Grandfathered Amount, but instead shall
be treated as a non-Grandfathered Amount, subject to the rules of this Plan.

 

  (2) On or before December 31, 2008, (A) with respect to all or any portion of
his or her Grandfathered Amount under the Plan as in effect on December 31, 2004
that is scheduled to commence to be distributed under the Plan after
December 31, 2008, and (B) with respect to any other amount credited to a
Grantee’s Account that is scheduled to commence to be distributed under the Plan
after December 31, 2008, make new payment elections as to the form and timing of
payment of such amounts as may be permitted under this Plan, provided that
(C) commencement of any distribution under such new payment election may not
occur before January 1, 2009 and (D) with respect to any Grandfathered Amount,
following the completion of such new payment election, such amounts shall not be
treated as a Grandfathered Amount, but instead shall be treated as a
non-Grandfathered Amount, subject to the rules of this Plan.

(j) Crediting of Income, Gains and Losses on Accounts. Except as otherwise
provided in Paragraph 8(k), the value of a Grantee’s Account as of any date
shall be determined as if it were invested in the Company Stock Fund.

(k) Diversification Elections.

 

-18-



--------------------------------------------------------------------------------

  (i) In General. A Diversification Election shall be available: (A) at any time
that a Registration Statement filed under the 1933 Act (a “Registration
Statement”) is effective with respect to the Plan; and (B) with respect to a
Special Diversification Election, if and to the extent that the opportunity to
make such a Special Diversification Election has been approved by the Committee.
No approval is required for a Diversification Election other than a Special
Diversification Election.

 

  (ii) Committee Approval of Special Diversification Elections. The opportunity
to make a Special Diversification Election and the extent to which a Special
Diversification Election applies to Deferred Stock Units credited to the Company
Stock Fund may be approved or rejected by the Committee in its sole discretion.
A Special Diversification Election shall only be effective if (and to the
extent) approved by the Committee.

 

  (iii) Timing and Manner of Making Diversification Elections. Each Grantee and,
in the case of a Deceased Grantee, the Successor-in-Interest, may make a
Diversification Election to convert up to 40 percent (or in the case of a
Special Diversification Election, up to the approved percentage) of Deferred
Stock Units attributable to each grant of Restricted Stock or Restricted Stock
Units credited to the Company Stock Fund to the Income Fund. No deemed transfers
shall be permitted from the Income Fund to the Company Stock Fund.
Diversification Elections under this Paragraph 8(h)(iii) shall be prospectively
effective on the later of: (A) the date designated by the Grantee on a
Diversification Election filed with the Committee; or (B) the business day next
following the lapse of six months from the date Deferred Stock Units subject to
the Diversification Election are credited to the Grantee’s Account. In no event
may a Diversification Election be effective earlier than the business day next
following the lapse of six (6) months from the date Deferred Stock Units are
credited to the Account following the lapse of restrictions with respect to an
Award.

 

  (iv) Timing of Credits. Account balances subject to a Diversification Election
under this Paragraph 8(h) shall be deemed transferred from the Company Stock
Fund to the Income Fund immediately following the effective date of such
Diversification Election. The value of amounts deemed invested in the Income
Fund immediately following the effective date of a Diversification Election
shall be based on hypothetical sales of Common Stock or Special Common Stock, as
applicable, underlying the liquidated Deferred Stock Units at Fair Market Value
as of the effective date of a Diversification Election.

 

-19-



--------------------------------------------------------------------------------

(l) Effect of Distributions within Five Years of Effective Date of
Diversification Election. If, pursuant to Paragraphs 8(a) through 8(d), Shares
distributable with respect to Deferred Stock Units credited to the Company Stock
Fund that are attributable to an Award as to which a Diversification Election
was made are distributed on or before the fifth anniversary of the effective
date of such Diversification Election (and, in the case of a Grantee who is a
Successor-in-Interest, whether or not such Diversification Election was made by
a Grantee’s predecessor-in-interest), then, except as to the extent such
distribution would constitute an impermissible acceleration of the time of
payment under Section 409A, or as may otherwise be provided by the Committee in
its sole and absolute discretion, the following percentage of the Grantee’s
Account credited to the Income Fund and attributable to such Diversification
Election shall be distributed simultaneously with such Shares, without regard to
any election to the contrary:

 

Time that Shares are Distributable

   Distributable Percentage of
Corresponding Income Fund Amount  

On or before the third anniversary of a Diversification Election

   60 %

After the third anniversary of a Diversification Election and on or before the
fourth anniversary of a Diversification Election

   40 %

After the fourth anniversary of a Diversification Election and on or before the
fifth anniversary of a Diversification Election

   20 %

After the fifth anniversary of a Diversification Election

   0 %

(m) Grantees’ Status as General Creditors. A Grantee’s right to delivery of
Shares subject to an Election under this Paragraph 8, or to amounts deemed
invested in the Income Fund pursuant to a Diversification Election, shall at all
times represent the general obligation of the Company. The Grantee shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to such obligation. Nothing
contained in the Plan or an Award shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind. Nothing contained in
the Plan or an Award shall be construed to eliminate any priority or preferred
position of a Grantee in a bankruptcy matter with respect to claims for wages.

(n) Non-Assignability, Etc. The right of a Grantee to receive Shares subject to
an Election under this Paragraph 8, or to amounts deemed invested in the Income
Fund

 

-20-



--------------------------------------------------------------------------------

pursuant to a Diversification Election, shall not be subject in any manner to
attachment or other legal process for the debts of such Grantee; and no right to
receive Shares or cash payments hereunder shall be subject to anticipation,
alienation, sale, transfer, assignment or encumbrance.

(o) Required Suspension of Payment of Benefits. Notwithstanding any provision of
the Plan or any Grantee’s election as to the date or time of payment of any
benefit payable under the Plan, To the extent compliance with the requirements
of Treas. Reg. § 1.409A-3(i)(2) (or any successor provision) is necessary to
avoid the application of an additional tax under Section 409A to payments due to
the Grantee upon or following his separation from service, then notwithstanding
any other provision of this Plan, any such payments that are otherwise due
within six months following the Grantee’s separation from service will be
deferred and paid to the Grantee in a lump sum immediately following that six
month period.

 

9. SECURITIES LAWS; TAXES

(a) Securities Laws. The Committee shall have the power to make each grant of
Awards under the Plan subject to such conditions as it deems necessary or
appropriate to comply with the then-existing requirements of the 1933 Act and
the 1934 Act, including Rule 16b-3. Such conditions may include the delivery by
the Grantee of an investment representation to the Company in connection with a
Vesting Date occurring with respect to Shares subject to an Award, or the
execution of an agreement by the Grantee to refrain from selling or otherwise
disposing of the Shares acquired for a specified period of time or on specified
terms.

(b) Taxes. Subject to the rules of Paragraph 9(c), the Company shall be
entitled, if necessary or desirable, to withhold the amount of any tax, charge
or assessment attributable to the grant of any Award or the occurrence of a
Vesting Date with respect to any Award, or distribution of all or any part of a
Grantee’s Account. The Company shall not be required to deliver Shares pursuant
to any Award or distribute a Grantee’s Account until it has been indemnified to
its satisfaction for any such tax, charge or assessment.

(c) Payment of Tax Liabilities; Election to Withhold Shares or Pay Cash to
Satisfy Tax Liability.

 

  (i) In connection with the grant of any Award, the occurrence of a Vesting
Date under any Award or the distribution of a Grantee’s Account, the Company
shall have the right to (A) require the Grantee to remit to the Company an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for Shares subject to such Award, or (B) take any action whatever
that it deems necessary to protect its interests with respect to tax
liabilities. The Company’s obligation to make any delivery or transfer of Shares
shall be conditioned on the Grantee’s compliance, to the Company’s satisfaction,
with any withholding requirement.

 

-21-



--------------------------------------------------------------------------------

  (ii) Except as otherwise provided in this Paragraph 9(c)(ii), any tax
liabilities incurred in connection with grant of any Award, the occurrence of a
Vesting Date under any Award under the Plan or the distribution of a Grantee’s
Account shall, to the extent such liabilities cannot be satisfied in full by
withholding cash payable in connection with such event, be satisfied by the
Company’s withholding a portion of the Shares subject to such Award having a
Fair Market Value approximately equal to the minimum amount of taxes required to
be withheld by the Company under applicable law, unless otherwise determined by
the Committee with respect to any Grantee. Notwithstanding the foregoing, the
Committee may permit a Grantee to elect one or both of the following: (A) to
have taxes withheld in excess of the minimum amount required to be withheld by
the Company under applicable law; provided that the Grantee certifies in writing
to the Company at the time of such election that the Grantee owns Other
Available Shares having a Fair Market Value that is at least equal to the Fair
Market Value to be withheld by the Company in payment of withholding taxes in
excess of such minimum amount; and (B) to pay to the Company in cash all or a
portion of the taxes to be withheld in connection with such grant, Vesting Date
or Account distribution. In all cases, the Shares so withheld by the Company
shall have a Fair Market Value that does not exceed the amount of taxes to be
withheld minus the cash payment, if any, made by the Grantee or withheld from an
Account distribution. Any election pursuant to this Paragraph 9(c)(ii) must be
in writing made prior to the date specified by the Committee, and in any event
prior to the date the amount of tax to be withheld or paid is determined. An
election pursuant to this Paragraph 9(c)(ii) may be made only by a Grantee or,
in the event of the Grantee’s death, by the Grantee’s legal representative.
Shares withheld pursuant to this Paragraph 9(c)(ii) shall be available for
subsequent grants under the Plan. The Committee may add such other requirements
and limitations regarding elections pursuant to this Paragraph 9(c)(ii) as it
deems appropriate.

 

10. CHANGES IN CAPITALIZATION

The aggregate number of Shares and class of Shares as to which Awards may be
granted and the number of Shares covered by each outstanding Award shall be
appropriately adjusted in the event of a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Shares and/or other outstanding equity security or a
recapitalization or other capital adjustment (not including the issuance of
Shares and/or other

 

-22-



--------------------------------------------------------------------------------

outstanding equity securities on the conversion of other securities of the
Company which are convertible into Shares and/or other outstanding equity
securities) affecting the Shares which is effected without receipt of
consideration by the Company. The Committee shall have authority to determine
the adjustments to be made under this Paragraph 10 and any such determination by
the Committee shall be final, binding and conclusive.

 

11. TERMINATING EVENTS

The Committee shall give Grantees at least thirty (30) days’ notice (or, if not
practicable, such shorter notice as may be reasonably practicable) prior to the
anticipated date of the consummation of a Terminating Event. The Committee may,
in its discretion, provide in such notice that upon the consummation of such
Terminating Event, any conditions to the occurrence of a Vesting Date with
respect to an Award of Restricted Stock or Restricted Stock Units (other than
Restricted Stock or Restricted Stock Units that have previously been forfeited)
shall be eliminated, in full or in part. Further, the Committee may, in its
discretion, provide in such notice that notwithstanding any other provision of
the Plan or the terms of any Election made pursuant to Paragraph 8, upon the
consummation of a Terminating Event, Shares issuable with respect to Restricted
Stock or Restricted Stock Units subject to an Election made pursuant to
Paragraph 8 shall be transferred to the Grantee, and all amounts credited to the
Income Fund shall be paid to the Grantee.

 

12. CLAIMS PROCEDURE

If an individual (hereinafter referred to as the “Applicant,” which reference
shall include the legal representative, if any, of the individual) does not
receive timely payment of benefits to which the Applicant believes he is
entitled under Paragraph 8 of the Plan, the Applicant may make a claim for
benefits in the manner hereinafter provided.

An Applicant may file a claim for benefits with the Committee on a form supplied
by the Committee. If the Committee wholly or partially denies a claim, the
Committee shall provide the Applicant with a written notice stating:

(a) The specific reason or reasons for the denial;

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken in order to submit a
claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Committee may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

 

-23-



--------------------------------------------------------------------------------

If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Committee. Request for review of the denial of
a claim must be submitted in writing. The Applicant shall have the right to
review pertinent documents and submit issues and comments to the Committee in
writing. The Committee shall provide a written decision within 60 days of its
receipt of the Applicant’s request for review, provided that if special
circumstances require an extension of time for processing the review of the
Applicant’s claim, the Committee may notify the Applicant in writing that an
additional period of up to 60 days shall be required to process the Applicant’s
request for review.

It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.

Claims for benefits under the Plan must be filed with the Committee at the
following address:

Comcast Corporation

One Comcast Center, 52nd Floor

1701 John F. Kennedy Boulevard

Philadelphia, PA 19103-2838

Attention: General Counsel

 

-24-



--------------------------------------------------------------------------------

13. REPAYMENT

If it is determined by the Board that gross negligence, intentional misconduct
or fraud by a Section 16(b) Officer or a former Section 16(b) Officer caused or
partially caused the Company to have to restate all or a portion of its
financial statements, the Board, in its sole discretion, may, to the extent
permitted by law and to the extent it determines in its sole judgment that it is
in the best interests of the Company to do so, require repayment of any Shares
of Restricted Stock granted after February 28, 2007 or Shares delivered pursuant
to the vesting of Restricted Stock Units granted after February 28, 2007 to such
Section 16(b) Officer or former Section 16(b) Officer, or to effect the
cancellation of unvested Restricted Stock or unvested Restricted Stock Units, if
(i) the vesting of the Award was calculated based upon, or contingent on, the
achievement of financial or operating results that were the subject of or
affected by the restatement, and (ii) the extent of vesting of the Award would
have been less had the financial statements been correct. In addition, to the
extent that the receipt of an Award subject to repayment under this Paragraph 13
has been deferred pursuant to Paragraph 8 (or any other plan, program or
arrangement that permits the deferral of receipt of an Award), such Award (and
any earnings credited with respect thereto) shall be forfeited in lieu of
repayment.

 

14. AMENDMENT AND TERMINATION

The Plan may be terminated by the Board at any time. The Plan may be amended by
the Board or the Committee at any time. No Award shall be affected by any such
termination or amendment without the written consent of the Grantee.

 

15. EFFECTIVE DATE AND TERM OF PLAN

This amendment and restatement of the Plan shall be effective March 24, 2008.
The Plan shall expire on February 25, 2013, unless sooner terminated by the
Board, provided that subject to the approval of the Sponsor’s shareholders at
the 2008 Annual Meeting, the expiration date of the Plan shall be extended from
February 25, 2013 to the day before the tenth anniversary of the 2008 Annual
Meeting, unless sooner terminated by the Board.

 

-25-



--------------------------------------------------------------------------------

16. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

Executed as of the 24th day of March, 2008.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

-26-